Exhibit 10.1

 

[g69891ksi001.gif]

 

March 18, 2019

 

Sally Shanks

 

Dear Sally,

 

We are pleased to revise your offer letter dated August 23, 2017. You will
continue to report to me and work in our corporate office, located at 901 S.
Bond St. Baltimore, MD 21231.

 

The details of the position are as follows:

 

POSITION:

Chief Accounting Officer and Treasurer of WillScot Corporation

 

 

SALARY:

$300,000 annualized ($11,538.46 bi-weekly) base salary, effective as of
January 1, 2019

 

 

INCENTIVES:

You will be eligible for the Short-Term Incentive Plan (STIP) at a target of
40%, commencing with the STIP payout for fiscal 2019.

 

 

 

You will also be eligible for a Long-Term Incentive Plan (LTIP) grant for 2019
and subsequent plan years. Our management team intends to recommend to the
Compensation Committee of the Board of Directors that you receive a grant with
fair market value equal to 50% of your base salary under the Company’s 2017
Incentive Award Plan, as may be amended or replaced from time to time (the
“Plan”).

 

 

 

Please be advised this letter does not constitute a grant to you of any Company
securities, and this recommendation and any future equity grant is contingent
upon, among other things, your continued employment with the Company and
satisfactory performance by you of your designated position at the Company.
Equity grants under the Plan are completely discretionary and are not
guaranteed. Any future grant is also contingent upon the Committee’s
consideration and approval of management’s recommendation and the Committee’s
action in making such grant and will be subject to the terms and conditions of
the Plan and applicable award agreement evidencing such grant.

 

 

AUTO:

You will be eligible for a monthly auto allowance of $1,250, less applicable
taxes.

 

 

BENEFITS:

You will have the opportunity to use up to twenty (20) days of vacation time per
calendar year. You will become eligible to participate in the Company’s
comprehensive benefits program, which includes medical, dental and life
insurance options on the first of the month following your date of hire.
Additionally, the Company offers a 401(k) Retirement Savings Plan in which you
will be automatically enrolled.

 

 

CHANGE OF CONTROL:

The Company will pay to you $50,000 within five business days following the
closing of a transaction that results in a Change of Control of WillScot
Corporation.

 

--------------------------------------------------------------------------------



 

SEVERANCE:

If your employment is terminated by the Company without cause, you will be
eligible for nine months base salary plus the prorata value of accrued STIP. You
will also be eligible for the continuation of healthcare benefits for a period
not to exceed one year from your termination date. As soon as you are eligible
for coverage under another employer’s plan, the health care continuation
benefits will cease.

 

Your employment will remain at-will.

 

By accepting this offer of employment, you agree that during your employment
with the Company you will not use or disclose any confidential information or
trade secrets, if any, of any former employer or any other person to whom you
have an obligation of confidentiality, unless the former employer or other
person consents to such disclosure in writing.  You agree that in performing
your duties you will only use information which is generally known and used by
persons with training and experience similar to yours, which is common knowledge
in the industry or otherwise legally in the public domain, or which is otherwise
provided or developed by Williams Scotsman.

 

If you sign below, then you are indicating your acceptance of and agreement with
the terms of this revised offer letter. This revised offer letter supersedes
your original offer letter in its entirety.

 

We remain very pleased to have you with WillScot Corporation, and look forward
to continuing to work with you.

 

Sincerely,

 

/s/ Tim Boswell

 

Tim Boswell

 

CFO

 

 

Employee Acceptance and Acknowledgement

 

I have read, understood, and accept this revised offer of employment at will, as
set forth above.

 

Signature:

/s/ Sally Shanks

 

Date:

3/18/2019

 

--------------------------------------------------------------------------------